Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a method/process.
Claim 13 falls within the category of a system.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites [] accessing a set of historical data associated with a set of rides scheduled via the ride-sharing service, wherein the historical data comprises, for each ride of the set of rides, a set of locations of a driver that performed the ride and an account holder whose account was used to request the ride; calculating a set of distances between the driver and the account holder for each ride of the set of rides based on the set of locations of the driver and the account holder for the ride; determining, based at least in part on the set of historical data, whether the rider is the account holder or a guest rider for each ride of the set of rides; determining, based at least in part on the set of distances and an indication as to whether the rider is the account holder or the guest rider for each ride of the set of rides, a guest rider threshold corresponding to a threshold distance useable to determine whether a requested ride is for an account holder user or a guest rider user; receiving an indication associated with a first user account of a request to schedule a first ride using the ride-sharing service; determining a location of a first account holder associated with the first user account; and determining whether a first rider is the first account holder or a first guest rider based at least in part on the location of the first account holder and the guest rider threshold.  The claim, under its broadest reasonable interpretation, is directed to requesting a ride via a ride-sharing service and determining whether the ride is for the requestor or another person.  The idea could reasonably be considered a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of an interactive computing system comprising one or more hardware processors and configured with specific computer-executable instructions are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B  - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 7. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 further narrows the abstract idea of claim 1 and adds the additional element of a geolocation system of a wireless device of the first account holder.  However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites [] access the set of historical data [], wherein the historical data comprises, for each ride of the set of rides, a set of locations of a driver that performed the ride and an account holder whose account was used to request the ride; calculate a set of distances between the driver and the account holder for each ride of the set of rides based on the set of locations of the driver and the account holder for the ride; -63-determine, based at least in part on the set of historical data, whether the rider is the account holder or a guest rider for each ride of the set of rides; determine, based at least in part on the set of distances and an indication as to whether the rider is the account holder or the guest rider for each ride of the set of rides, a guest rider threshold corresponding to a threshold distance useable to determine whether a requested ride is for an account holder user or a guest rider user; receive an indication associated with a first user account of a request to schedule a first ride using the ride-sharing service; determine a location of a first account holder associated with the first user account; and determine whether a first rider is the first account holder or a first guest rider based at least in part on the location of the first account holder and the guest rider threshold.  The claim, under its broadest reasonable interpretation, is directed to requesting a ride via a ride-sharing service and determining whether the ride is for the requestor or another person.  The idea could reasonably be considered a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a system comprising a non-volatile storage configured to store a set of historical data associated with a set of rides scheduled via the ride-sharing service; and a hardware processor of an interactive computing system in communication with the non-volatile storage, the hardware processor configured to execute specific computer-executable instructions are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B  - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 13. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 merely further narrows the abstract idea of claim 13. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 13. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 13. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 further narrows the abstract idea of claim 13 and adds the additional element of a geolocation system of a wireless device of the first account holder.  However, the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 13. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 13. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Allowable Subject Matter
Claims 1-20 exhibit allowable subject matter over the prior art.
The following is an examiner’s statement of reasons for indicating allowable subject matter:  Examiner knows of no art which teaches or suggests alone, or in combination with other art,  independent claims 1 and 13 in their entirety; and in particular, “determining, based at least in part on the set of distances and an indication as to whether the rider is the account holder or the guest rider for each ride of the set of rides, a guest rider threshold corresponding to a threshold distance useable to determine whether a requested ride is for an account holder user or a guest rider user;” and “determining whether a first rider is the first account holder or a first guest rider based at least in part on the location of the first account holder and the guest rider threshold” in combination with other claim limitations, as recited in claim 1 and similar claim 13.
The following was found to be the closest prior art:
Hwang (US Patent No. 10,264,389 B1) is directed to an improved transportation matching system. The system utilizes the received request and device-based location to identify and analyze historical transportation matching system information. The system then generates a confidence score based on this information that indicates a level of confidence that the device-based location is a pickup location associated with the request.
Marueli (PG Pub. No. US 2020/0349474 A1) is directed to navigating a driver to a passenger for a ride authorized by another user of a transportation service.
Narayan (PG Pub. No. US 2018/0211228 A1) is directed to requesting a ride for a third party rider. 
O’Sullivan  (PG Pub. No. US 2019/0172350 A1) is directed to a ground transportation network that matches individual with transport capacity on a supply and demand basis. 
Ramot (PG Pub. No. US 2020/0104965 A1) is directed to managing a fleet of ridesharing vehicles. 
Examiner concludes that the references mention above, alone or in combination, fail to teach independent claims 1 and 13.
By virtue of their dependence on novel/non-obvious claims 1 and 13, dependent claims 2-12 & 14-20 are novel/non-obvious, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         	9/2/2022